Citation Nr: 1033043	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-13 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from 
January 1981 to April 1981.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from              April and May 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana. A hearing was held before a  Hearing 
Officer at the RO in June 2009. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2009) requires that the RO officer who chairs 
a hearing fulfill two duties to comply with the above the 
regulation. These duties consist of (1) the duty to fully explain 
the issues and (2) the duty to suggest the submission of evidence 
that may have been overlooked.  Here, during the hearing, the 
Hearing Officer noted the basis of the prior determination and 
noted the element of the claim that was lacking to substantiate 
the claim for benefits. In addition, the Hearing Officer sought 
to identify any pertinent evidence not currently associated with 
the claims folder that might have been overlooked or was 
outstanding that might substantiate the claim. Moreover, neither 
the appellant nor his representative has asserted that VA failed 
to comply with 38 C.F.R. 3.103(c)(2) nor has identified any 
prejudice in the conduct of the  RO hearing. By contrast, the 
hearing focused on the element necessary to substantiate the 
claim and the appellant, through his testimony, demonstrated that 
he had actual knowledge of the element necessary to substantiate 
his claim for benefits. As such, the Board finds that, consistent 
with Bryant, the Hearing Officer complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate 
the claim based on the current record.

In June 2009, the appellant provided a lay statement from a 
third-party in furtherance of his claim, along with a waiver of 
RO initial consideration of this evidence. 38 C.F.R. §§ 20.800, 
20.1304(c) (2009). 


FINDING OF FACT

The appellant had a back injury that pre-existed entrance into 
ACDUTRA,                for which there is no indication of 
having undergone aggravation during military service. 


CONCLUSION OF LAW

The criteria are not met for service connection for a back 
condition. 38 U.S.C.A.             §§ 101, 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R.              
§§ 3.6, 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).
The Court has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim, including notice to 
the claimant that a disability rating and an effective date for 
the award of benefits     will be assigned if service connection 
is awarded.

Through VCAA notice correspondence dated from September 2005 and 
June 2007, the RO notified the appellant as to each element of 
satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b). The VCAA notice further indicated the joint 
obligation between VA and the appellant to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).   
Furthermore, a March 2006 supplemental notice letter provided 
information concerning both the disability rating and effective 
date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
September 2005 notice preceded issuance of the May 2006 RO rating 
decision on appeal.                  The June 2007 letter did not 
comport with the definition of timely notice. However, the 
appellant has had an opportunity to respond to this subsequent 
VCAA notice letter in advance of the September 2008 Supplemental 
Statement of the Case (SSOC) readjudicating his claim. There is 
no objective indication of any further relevant information or 
evidence that must be associated with the record.                 
The appellant has therefore had the full opportunity to 
participate in the adjudication of the claim. See Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007).


The RO has also taken appropriate action to comply with the duty 
to assist                 the appellant in this case, through 
obtaining service treatment records (STRs) and private medical 
records. Requests to the National Personnel Records Center (NPRC) 
for further medical records from during service, including 
pertinent hospitalization records from Reynolds Army Hospital at 
Fort Still, Oklahoma,          did not yield any further 
information. The Board further finds that a VA Compensation and 
Pension examination is not warranted in this case, inasmuch as 
there is no competent and probative medical evidence 
demonstrating a reasonable likelihood that the appellant's 
claimed back condition underwent aggravation during his military 
service. See 38 C.F.R. § 3.159(c)(4) (2009). See too, McClendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006). In support of his 
claim, the appellant has arranged for the Social Security 
Administration (SSA) to forward records pertaining to his receipt 
of SSA disability benefits. He has also testified at an RO 
hearing.         The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the appellant. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis 

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009). 

Additionally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated while 
performing ACDUTRA, or for injury incurred in or aggravated while 
performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101 
(24), 106 (West 2002 & Supp. 2009);           38 C.F.R. § 3.6 
(2009).

The elements of a claim for direct service connection are as 
follows:                      (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999). See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In addition, service connection is available for a preexisting 
condition provided it was aggravated during service beyond its 
natural progression. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 
Generally, a preexisting injury or disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during service. In order to rebut the presumption 
of aggravation, there must be clear and unmistakable evidence 
that the increase in severity was due to the natural progress of 
the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. 38 U.S.C.A. §§ 1111, 1137. 

This notwithstanding, the presumption of soundness as well as the 
presumption of aggravation of a pre-existing condition do not 
apply to periods of ACDUTRA or INACDUTRA. See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991). See also Paulson v. 
Brown, 7 Vet. App. 466, 470-71 (1995). 

There is of record in this case a December 1979 report of private 
hospitalization indicating a primary diagnosis of acute 
lumbosacral back strain, following a    work-related injury.

Service medical history shows that on a December 1980 enlistment 
examination, there was reported a history of a strained back. No 
further documentation of injury or relevant treatment is present 
for the duration of the three months during which the appellant 
had ACDUTRA. 

Inquiring into potential available service records further based 
on information from the appellant, the RO contacted the NPRC and 
twice requested all treatment records from early-1981 at Reynolds 
Army Hospital at Fort Still, Oklahoma. The NPRC  has since 
responded that no further records are on file, and that all 
available STRs have been provided for the appellant. 

The appellant has indicated through hearing testimony and 
correspondence that during service in the last weeks of basic 
training he began to experience lower back pain and radiating leg 
pain that made it extremely difficult to walk, and was worsened 
by calisthenics and road marching. He described receiving muscle 
relaxants and pain medication in service, and being placed on a 
physical profile    due to back pain. He further stated that the 
symptoms continued through advanced individual training. 

The August 1998 report from a private neurosurgical clinic 
indicates the appellant was seen for evaluation of back pain, and 
right lower extremity pain and numbness, which had an onset five 
weeks previously from a work-related injury.                      
The following month he underwent a right L3-L4 diskectomy 
procedure. 

A May 2001 SSA administrative decision indicates that the 
appellant was deemed disabled for purposes of receipt of 
disability benefits from that agency, in part due to the 
condition of degenerative disc disease. 

A July 2003 report from Dr. S.G. refers to a history of chronic 
back pain, with microdiscketomies performed in August 2001. 
In June 2009, the appellant provided a statement from an 
individual with whom         he served indicating that they were 
in the same battalion together, and he recalled there were 
mornings when he and the appellant went on sick leave together.            
The author of the statement recalled the appellant would walk 
about his back problem on riding the bus to Reynolds Army 
Hospital, and verbalized that he felt  he would not be able to 
complete basic training or advanced individual training. 

Reviewing the above in its entirety, the Board finds that service 
connection for           a back condition has not been 
established based upon the existing record.               The 
potential basis of recovery in this instance would be under a 
theory of                in-service aggravation of pre-existing 
injury. The presumption of aggravation    does not apply to a 
period of ACDUTRA however, and therefore there must exist 
competent evidence proving that the appellant's pre-existing back 
condition underwent substantial aggravation during his service. 
With this in mind, the Board has closely examined any competent 
evidence in favor of the appellant's claim, and finds there is no 
clear indication of signs of aggravation of injury. 

Most significantly, there is no documentation in STRs of 
treatment, symptoms or diagnosis of a lower back problem. This 
includes following several attempts to acquire additional 
clinical or hospitalization records from the Reynolds Army 
Hospital at Fort Still. Given that two requests sent to the NPRC 
for such information were unsuccessful, it may reasonably be 
found that any further records search for such information would 
be futile, and no additional assistance in this regard would 
prove helpful. See 38 C.F.R. § 3.159(c)(2). This is not to say 
that the appellant's own assertions have not been considered. He 
is indeed competent and credible to relate his observable 
symptomatology pertaining to a back condition. The lay statement 
from a service comrade provides further substantiation of back 
problems the appellant had in service. But as to the 
determinative question of whether there was actual aggravation of 
a back disability during service, the appellant's assertions are 
not sufficient by themselves to show worsening of this condition 
over time. Unfortunately, it simply cannot be concluded whether 
the symptoms the appellant and the lay affiant have described 
were of a condition any worse that than which already existed 
preceding service. So while the lay evidence in this case is 
helpful, it ultimately cannot establish in-service aggravation.             
There is not enough from the current record to establish a 
pattern of permanent worsening of back problems in service, nor 
does it appear that further relevant evidence on this subject 
would be forthcoming.
            
Nor would it be of substantial value to obtain a VA medical 
opinion in this case on the question of in-service aggravation, 
given that it would appear no more than an exercise in 
speculation to attempt to ascertain this issue based on the 
limited information available. The determinative question is one 
of degree -- whether a disability became worse over time, and the 
available lay testimony on its own          does not provide a 
likely indication this occurred. As a result, a medical opinion 
on this limited basis would not likely have strong probative 
value. 

In summary, the appellant's back injury preceding service is not 
shown to have undergone measurable and permanent aggravation 
during his three-month period of ACDUTRA, based upon the extent 
of ascertainable information from this time period. 

For these reasons, the Board is denying the claim for service 
connection for a           back condition. The preponderance of 
the evidence is against the claim, and under these circumstances 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).   


ORDER

Service connection for a back condition is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


